         Case 1:19-cv-03786-WHP Document 52 Filed 03/17/21 Page 1 of 2




March 17, 2021

VIA ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street, Room 1920
New York, New York 10007


       RE:    Allen et al. v. City of New York, et al.; Docket No. 1:19-cv-03786 (WHP)


Dear Judge Pauley:

        The parties write jointly to provide the Court with an update regarding discovery and to
respectfully request a brief adjournment of one month for the upcoming deadlines to enable the
parties to engage in court-ordered mediation prior to incurring significant additional costs.

       After our last submission to Your Honor, the parties completed the remaining 30(b)(6)
depositions by February 10, 2021, as required. Since then, the parties have engaged in post-
deposition discovery exchanges and worked with the Court-ordered mediator to set a mediation
schedule that is mutually agreed-upon and we hope will be conducive to a productive mediation.

       Therefore, the parties respectfully request that the Court approve the following schedule:

                     Court-ordered mediation session shall be held on April 15, 2021;

                     Plaintiffs shall serve their expert report by May 17, 2021;

                     Defendants shall serve their rebuttal expert report by June 17, 2021;

                     Expert depositions shall be completed by July 16, 2021;

                     Plaintiffs shall file their motion for class certification by August 20, 2021;

                     Defendants shall file their opposition to class certification by October 4,
                      2021;

                     Plaintiffs shall file their reply for class certification by November 1, 2021;

                     Oral argument on class certification to be adjourned to a date set by the
                      Court.
         Case 1:19-cv-03786-WHP Document 52 Filed 03/17/21 Page 2 of 2




       This is the second request for an adjournment of these remaining deadlines since the
discovery schedule was re-set after the Court’s October 20, 2020 Order [ECF No. 41].

       Thank you in advance for your time and attention to this matter.


Respectfully Submitted,


    /s/ Erica T. Healey-Kagan                         /s/ Alison S. Mitchell
Erica T. Healey-Kagan                               Alison S. Mitchell
The Kurland Group                                   New York City Law Department
85 Broad Street, 28th Floor                         100 Church Street
New York, NY 10004                                  New York, NY 10007
Telephone: (212) 253-6911                           Telephone: (212) 356-1104
kagan@kurlandgroup.com                              amitchel@law.nyc.gov

Attorneys for Plaintiffs                            Attorneys for Defendants




                                              -2-
